UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-7321



JERRY SELLERS,

                                              Plaintiff - Appellant,

          versus


MASHINSKI, Investigator; OFFICER YARINKY,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert R. Merhige, Jr., Senior
District Judge. (CA-96-361-3)


Submitted:   March 12, 1998                 Decided:   March 24, 1998


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerry Sellers, Appellant Pro Se. James Edward Wilcox, Jr., Fairfax,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion and find no reversible error, even

when we construe the record in the light most favorable to Appel-

lant concerning statements he allegedly made to the arresting offi-
cer. Accordingly, we affirm on the reasoning of the district court.

Sellers v. Mashinski, No. CA-96-361-3 (E.D. Va. Sept. 4, 1997). We
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2